DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs), submitted on 28 February 2020, 13 November 2020, and 15 June 2021, were filed after the mailing date of the patent application on 28 February 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, received on 28 February 2020, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakashima et al. (US 20150215875 A1; hereinafter referred to as “Nakashima”).
Regarding Claim 7, Nakashima discloses a terminal, comprising: 
a receiver (¶347-350 & Fig. 14, Nakashima discloses a mobile station comprising a reception processing unit 401) that receives a signal of a downlink shared channel (Claim 1 & ¶136-138 & Fig. 4, Nakashima discloses receiving, by a mobile station from a base station device, downlink data over a physical downlink shared channel (PDSCH)); and 
a transmitter (¶347-350 & Fig. 14, Nakashima discloses a mobile station comprising a transmission processing unit 407) that transmits Acknowledgement (ACK)/Negative Acknowledgement (NACK) information for the signal of the downlink shared channel (Claim 1 & ¶136-138 & Fig. 4, Nakashima discloses transmitting, by a mobile station to a base station device, a plurality of acknowledgments and negative acknowledgments (ACKs/NACKs) corresponding to the downlink data received over the PDSCH) using an uplink control channel in a time resource included in a plurality of time resource candidates (Claim 1 & ¶136-138 & Fig. 4, Nakashima discloses using a physical uplink control channel (PUSCH) in an uplink subframe #7 of a plurality of candidate uplink subframes, namely subframe #7 and subframe #2.  Examiner correlates the candidate uplink subframes to “a plurality of time resource candidate” because the uplink control transmission may occur in any one of these subframes.  Examiner correlates a selected uplink subframe on the PUCCH to “an uplink control channel in a time resource”).
Regarding Claim 11, Claim 11 is rejected on the same basis as Claim 7.
Regarding Claim 12, Nakashima discloses a base station, comprising: 
a transmitter (¶314-318 & Figs. 11-13, Nakashima discloses a base station comprising a reception processing unit 107) that transmits a signal of a downlink shared channel (Claim 1 & ¶136-138 & Fig. 4, Nakashima discloses transmitting, to a mobile station by a base station device, downlink data over a physical downlink shared channel (PDSCH)); and 
a receiver (¶314-318 & Figs. 11-13, Nakashima discloses a base station comprising a reception processing unit 101) that receives Acknowledgement (ACK)/Negative Acknowledgement (NACK) information for the signal of the downlink shared channel (Claim 1 & ¶136-138 & Fig. 4, Nakashima discloses receiving, from a mobile station by a base station device, a plurality of acknowledgments and negative acknowledgments (ACKs/NACKs) corresponding to the downlink data received over the PDSCH) using an uplink control channel in a time resource included in a plurality of time resource candidates (Claim 1 & ¶136-138 & Fig. 4, Nakashima discloses using a physical uplink control channel (PUSCH) in an uplink subframe #7 of a plurality of candidate uplink subframes, namely subframe #7 and subframe #2.  Examiner correlates the candidate uplink subframes to “a plurality of time resource candidate” because the uplink control transmission may occur in any one of these subframes.  Examiner correlates a selected uplink subframe on the PUCCH to “an uplink control channel in a time resource”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima  in view of LG Electronics (Discussion on NR-PUCCH resource allocation, 13th February 2017, 3GPP TSG RAN WG1 Meeting #88, Tdoc: R1-1702483; hereinafter referred to as “LG”).
Regarding Claim 8, Nakashima discloses the terminal according to claim 7.
However, Nakashima does not explicitly disclose the receiver receives a higher layer signal including information indicating the plurality of time resource candidates.
LG teaches the receiver receives a higher layer signal including information indicating the plurality of time resource candidates (§2.2 PUCCH resource allocation, LG teaches receiving higher layer signaling indicating a preconfigured set of PUCCH resources). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Nakashima by requiring that the receiver receives a higher layer signal including information indicating the plurality of time resource candidates as taught by LG because the flexibility and efficiency of uplink (UL) resource utilization is improved by introducing UL control resource set containing a set of PUCCH resource for multiple New Radio (NR) user equipments (UEs) (LG, 2 Discussion, 2.1 UL control resource set).
Regarding Claim 9, Nakashima in view of LG discloses the terminal according to claim 8.
LG further teaches that the receiver receives downlink control information, and the downlink control information provides a value indicating the time resource for transmission of the ACK/NACK information, the time resource being among the plurality of time resource candidates (§2.2 PUCCH resource allocation, LG teaches receiving downlink control information indicating an PUCCH resource used of a plurality of pre-configured PUCCH resources.  Examiner correlates a PUCCH resource to “a time resource”.  Examiner correlates the preconfigured PUCCH resources to “time resource candidates”).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Nakashima in view of LG by requiring that the receiver receives downlink control information, and the downlink control information provides a value indicating the time resource for transmission of the ACK/NACK information, the time resource being among the plurality of time resource candidates as taught by LG because the flexibility and efficiency of uplink (UL) resource utilization is improved by introducing UL control resource set containing a set of PUCCH resource for multiple New Radio (NR) user equipments (UEs) (LG, 2 Discussion, 2.1 UL control resource set).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nakashima in view of Guangdong OPPO Mobile Telecom (Resource indication for UL control channel, 21st August 2017, 3GPP TSG RAN WG1 Meeting #90, Tdoc: R1-1713261; hereinafter referred to as “OPPO”).
Regarding Claim 10, Nakashima in view of LG discloses the terminal according to claim 9.
However, Nakashima in view of LG does not explicitly disclose the higher layer signal includes information on a symbol of the time resource indicated by the downlink control information, the symbol being for transmission of the ACK/NACK information.
OPPO teaches the higher layer signal includes information on a symbol of the time resource indicated by the downlink control information, the symbol being for transmission of the ACK/NACK information (1. Introduction, OPPO teaches that RRC signaling can indicate a PUCCH resource at a symbol-level granularity for use in transmitting ACK/NACK information).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Nakashima in view of LG by requiring that the higher layer signal includes information on a symbol of the time resource indicated by the downlink control information, the symbol being for transmission of the ACK/NACK information as taught by OPPO because downlink control information (DCI) overhead is reduced which improves the scheduling of uplink transmission (OPPO, 3. Combination of Dynamic Scheduling and Implicit Derivation for UCI Resource).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-11 of copending Application No. 16/346,270 (reference application) in view of Nakashima. Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding Claim 7, Nakashima discloses a terminal, comprising: 
a transmitter (Claim 7 of the ‘207 Application discloses a control section) that transmits Acknowledgement (ACK)/Negative Acknowledgement (NACK) information for the signal of the downlink shared channel (Claim 7 of the ‘207 Application discloses transmission of Hybrid Automatic Repeat request-Acknowledge (HARQ-ACK)) using an uplink control channel in a time resource included in a plurality of time resource candidates (Claim 7 of the ‘207 Application discloses using a slot in an uplink control channel).
However, a receiver that receives a signal of a downlink shared channel.
Nakashima teaches a receiver (¶347-350 & Fig. 14, Nakashima discloses a mobile station comprising a reception processing unit 401) that receives a signal of a downlink shared channel (Claim 1 & ¶136-138 & Fig. 4, Nakashima discloses receiving, by a mobile station from a base station device, downlink data over a physical downlink shared channel (PDSCH)).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Claim 7 of the ‘270 Application by requiring that a receiver that receives a signal of a downlink shared channel as taught by Nakashima because the transmission of uplink information is improved by obtaining transmit power of signals (Nakashima, ¶2).
Regarding Claim 11, Claim 11 is rejected on the same basis as Claim 7.
Claims 8 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-11 of copending Application No. 16/346,270 in view of LG.
This is a provisional nonstatutory double patenting rejection.
Regarding Claim 8, Claim 7 of the ‘270 Application in view of Nakashima discloses the terminal according to claim 7.
However, Nakashima does not explicitly disclose the receiver receives a higher layer signal including information indicating the plurality of time resource candidates.
LG teaches the receiver receives a higher layer signal including information indicating the plurality of time resource candidates (§2.2 PUCCH resource allocation, LG teaches receiving higher layer signaling indicating a preconfigured set of PUCCH resources). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Claim 7 of the ‘270 Application in view of Nakashima by requiring that the receiver receives a higher layer signal including information indicating the plurality of time resource candidates as taught by LG because the flexibility and efficiency of uplink (UL) resource utilization is improved by introducing UL control resource set containing a set of PUCCH resource for multiple New Radio (NR) user equipments (UEs) (LG, 2 Discussion, 2.1 UL control resource set).
Regarding Claim 9, Claim 7 of the ‘270 Application in view of Nakashima in further view of LG discloses the terminal according to claim 8.
LG further teaches that the receiver receives downlink control information, and the downlink control information provides a value indicating the time resource for transmission of the ACK/NACK information, the time resource being among the plurality of time resource candidates (§2.2 PUCCH resource allocation, LG teaches receiving downlink control information indicating an PUCCH resource used of a plurality of pre-configured PUCCH resources.  Examiner correlates a PUCCH resource to “a time resource”.  Examiner correlates the preconfigured PUCCH resources to “time resource candidates”).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Claim 7 of the ‘270 Application in view of Nakashima in further view of LG by requiring that the receiver receives downlink control information, and the downlink control information provides a value indicating the time resource for transmission of the ACK/NACK information, the time resource being among the plurality of time resource candidates as taught by LG because the flexibility and efficiency of uplink (UL) resource utilization is improved by introducing UL control resource set containing a set of PUCCH resource for multiple New Radio (NR) user equipments (UEs) (LG, 2 Discussion, 2.1 UL control resource set).
Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-11 of copending Application No. 16/346,270 in view of  Nakashima in view of LG in further view of OPPO. 
This is a provisional nonstatutory double patenting rejection.
Regarding Claim 10, claims 7-11 of copending Application No. 16/346,270 in view of  Nakashima in view of LG discloses the terminal according to claim 9.
However, claims 7-11 of copending Application No. 16/346,270 in view of  Nakashima in view of LG does not explicitly disclose the higher layer signal includes information on a symbol of the time resource indicated by the downlink control information, the symbol being for transmission of the ACK/NACK information.
OPPO teaches the higher layer signal includes information on a symbol of the time resource indicated by the downlink control information, the symbol being for transmission of the ACK/NACK information (1. Introduction, OPPO teaches that RRC signaling can indicate a PUCCH resource at a symbol-level granularity for use in transmitting ACK/NACK information).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify claims 7-11 of copending Application No. 16/346,270 in view of  Nakashima in view of LG by requiring that the higher layer signal includes information on a symbol of the time resource indicated by the downlink control information, the symbol being for transmission of the ACK/NACK information as taught by OPPO because downlink control information (DCI) overhead is reduced which improves the scheduling of uplink transmission (OPPO, 3. Combination of Dynamic Scheduling and Implicit Derivation for UCI Resource).

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544.  The examiner can normally be reached on M-F 10:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC NOWLIN/Examiner, Art Unit 2474